                        UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION
                                   Case No. 3:20-cv-00641
                                    Hon. Aleta A. Trauger


THE LAMPO GROUP, LLC
d/b/a RAMSEY SOLUTIONS,
a Tennessee Limited Liability
Company,
        Plaintiff
vs.
MARRIOTT HOTEL SERVICES
INC., a Delaware Company,
        Defendant.


                   PLAINTIFF’S REPLY IN SUPPORT OF
                MOTION FOR JUDGMENT ON THE PLEADINGS



        Plaintiff The Lampo Group, LLC d/b/a Ramsey Solutions’ (“Ramsey Solutions”) Motion

for Judgment on the Pleadings seeks nothing more than a declaration by this Court that the Palms

Agreement, by its express language, excused Ramsey Solutions from performance and required

Defendant to return Ramsey Solutions’ deposit. Defendant attempts to distract from the sole issue

by focusing attention on separate agreements relating to other hotels that are addressed in separate

counts and injecting alleged facts (outside the pleadings); this is simply a diversionary tactic. The

plain terms of the Palms Agreement allowed Ramsey Solutions to terminate and excused it from

performance without liability. As outlined in the Motion and herein, Ramsey Solutions is entitled




      Case 3:20-cv-00641 Document 40 Filed 02/26/21 Page 1 of 7 PageID #: 481
                                                                            Case No. 3:20-cv-00641
to judgment as a matter of law on Count I.1

                                               ARGUMENT

       Florida law unambiguously provides that courts are not permitted to “rewrite a contract or

interfere with the freedom of contract or substitute their judgment for that of the parties thereto in

order to relieve one of the parties from the apparent hardship of an improvident bargain.” Dear v.

Q Club Hotel, 933 F. 3d 1286, 1297 (11th Cir. 2019) (internal quotation omitted); Marriott Corp.

v. Dasta Constr. Co., 26 F.3d 1057, 1068 (11th Cir. 1994); Steiner v. Physicians Protective Tr.

Fund, 388 So. 2d 1064, 1068 (Fla. 3d DCA 1980).2 Defendant attempts to addle the issues to

avoid judgment, but given the unambiguous provisions of the Palms Agreement, these efforts are

futile. Ramsey Solutions is entitled to judgment as a matter of law on Count I as each of the two

provisions in the Palms Agreement permit termination.

       A.      The Force Majeure Provision Excused Plaintiff’s Performance.

       The Force Majeure provision in the Palms Agreement by its plain language excused

performance by Ramsey Solutions. The language of the provision is broad and permissive:

       Either party may be excused from performance without liability if circumstances
       beyond its reasonable control, such as acts of God, war, acts of domestic terrorism,
       strikes, or similar circumstances, make it illegal or impossible to provide or use
       the Hotel facilities.

Palms Agreement, p.13 (emphasis added). In reviewing the plain language chosen by the parties,

the Force Majeure provision does not define or limit the “circumstances beyond its reasonable

control.” Rather, the provision, by its use of the phrase “such as,” includes a non-exhaustive list

of events that are beyond the parties’ reasonable control. St. Joe Paper Co. v. State Dept. of Envtl.


1
  The interpretation of an unambiguous contract is a matter of law for the court and is properly
subject to summary disposition. See Saregama India Ltd. v. Mosley, 635 F.3d 1284, 1290 (11th
Cir. 2011); Ciklin Lubitz Martens & O’Connell v. Casey, 199 So.3d 309, 310 (Fla. 4th DCA 2016).
2
  While Ramsey Solutions does not concede that Florida law applies, given space limitations the
reply focuses on Florida law because the result is the same.

                                                  2
    Case 3:20-cv-00641 Document 40 Filed 02/26/21 Page 2 of 7 PageID #: 482
                                                                            Case No. 3:20-cv-00641
Regulation, 371 So.2d 178, 180 (Fla. 1st DCA 1979) (force majeure clause implied enforceable

where definition of “force majeure” in contract included non-exhaustive list “or any cause, whether

or not of the same class or kind as those specifically named above, not within the reasonable

control of the company”) (emphasis added); see also White v. Mederi Caretenders Visiting Servs.

of Southeast Florida, LLC, 226 So.3d 774, 783 (Fla. 2017) (“Commonly, the term ‘include’

suggests that a list is non-exhaustive….”). Interestingly, Defendant spills much ink arguing that

the Force Majeure provision excludes “the events that allegedly caused Ramsey’s

nonperformance,” but also expressly concedes that “[t]here is no dispute that the COVID-19

pandemic constitutes a force majeure event.” Opp., p. 15.

       Under more restrictive readings of the law, Florida courts have found that force majeure

clauses using non-exclusive lists encompass non-specified events that are similar to those listed.

See, e.g., Snavely Siesta Assocs., LLC v. Senker, 34 So.3d 813, 817-18 (Fla. 2d DCA 2010). Even

under the Snavely’s narrower interpretation, the COVID-19 pandemic falls within the Force

Majeure provision in the Palms Agreement as an “act[] of God … or similar circumstance[],” is

within the category of events the parties contemplated in drafting and agreeing to the provision.

See Florida Power Corp. v. City of Tallahassee, 154 Fla. 638, 646 (Fla. 1944) (defining “act of

god” as “an act or occurrence so extraordinary and unprecedented that human foresight could not

foresee or guard against it, and the effect of which could not be prevented or avoided by the

exercise of reasonable prudence, diligence, and care or by the use of those means which the

situation of the party renders it reasonable that he should employ.”).

       To defeat the terms of the Palms Agreement it drafted and accepted, Defendant makes

much of the fact that at least some of the amenities were available. Opp., p. 13. But the language

of the Force Majeure provision does not state that it is inapplicable where some of the facilities are



                                                  3
    Case 3:20-cv-00641 Document 40 Filed 02/26/21 Page 3 of 7 PageID #: 483
                                                                                Case No. 3:20-cv-00641
available. Rather, the provision is clear that if it is illegal or impossible to “use the Hotel facilities,”

nonperformance by either party is permitted. And “impossibility” is not defined in any way to

limit either parties’ reasonable view of the choice of proceeding with the contract if the

consequences proved unacceptable to that party.

        As more fully alleged in the First Amended Complaint, the Palms Agreement included a

host of amenities (spa service, valet, available buffet style food for daily meetings, networking

events, onsite dining, in-room dining, etc.), that were eliminated or significantly reduced. Compl.

¶¶34-46. Defendant does not deny this fact, but states that it was required to make the changes to

“comply with governmental regulations and city ordinances.” Answer, ¶¶36, 39, 41, 43. Ramsey

Solution does not chastise Defendant for complying with the law, but Defendant’s admissions

prove the point: it became “illegal” or “impossible” for Defendant to fulfill all of the terms of the

Palms Agreement to “comply with governmental regulations and city ordinances.” Id. Those

changes gutted the benefit of the bargain to Ramsey Solutions, however. At a minimum, by

Defendant’s own admission it was impossible to use many of the amenities including in-room

dining set up, valet service, spa services and limitations on the number of individuals that could

attend certain events, which likewise excused performance.                 Given its own admissions,

Defendant’s attempt to divert this Court’s attention to unsupported allegations in its Opposition

does nothing to delay the granting of the Motion.3



3
  It is uncontroversial that the COVID-19 pandemic made large gatherings not only dangerous to
public health, but impossible in July 2020. Defendant knows this well, as in addition to Plaintiff’s
EntreSummit event (Compl., ¶ 53), several other conferences scheduled to take place at the
Gaylord Palms Resort & Convention Center in July 2020 were canceled or postponed due to the
pandemic. See 10TIMES, https://10times.com/venues/gaylord-palms-resort-convention-center
(follow “Event Calendar” to July 2020) (Get Your Teach On Orlando National Conference
scheduled for June 28-July 1, 2020); LeadingAge Florida Convention and Exposition scheduled
for July 27-29, 2020); see also http://www.cvent.com/events/gyto-nationals-2020-grades-2-8-


                                                     4
    Case 3:20-cv-00641 Document 40 Filed 02/26/21 Page 4 of 7 PageID #: 484
                                                                            Case No. 3:20-cv-00641
       Ramsey Solutions agrees that “[f]orce majeure clauses are to be interpreted in accord with

their function, which is to relieve a party of liability when the parties’ expectations are frustrated

due to an event that is an extreme and unforeseeable occurrence, that was beyond [the party's]

control and without its fault or negligence.” Williston on Contracts § 77.31, 4th ed. Nov. 2020

Update (quoting In re Cablevision Consumer Litigation, 864 F. Supp. 2d 258, 264 (E.D.N.Y.

2012)). Here, the restrictions on public gatherings and reduction in the amenities that could be

provided due to the COVID-19 pandemic and Defendants’ admission that material terms of the

Palms Agreement were curtailed to “comply with governmental regulations and city ordinances”

fall squarely within the Force Majeure provision. For this reason alone, the Motion should be

granted.

       B.      The “For Cause Termination” Provision Excused Plaintiff’s Performance.

       The “For Cause Termination” separately permitted Ramsey Solutions to terminate the

Palms Agreement:

       … Notwithstanding any provision to the contrary herein, Group [Ramsey Solutions]
       may at any time terminate this Agreement without penalty in the event Hotel, its
       parent, subsidiary or affiliated businesses, principals or executives become engaged
       in, accused of or subject to any public scandal, political controversy, crime, fraud
       or other event that in Group’s sole judgment will impair or damage its brand or
       good will by hosting an event at Hotel.

Palms Agreement, p. 13 (emphasis added). This provision also gave Ramsey Solutions – in its

sole judgment – the authority to terminate the agreement if it determined that the event as affected

by the COVID-19 pandemic and resulting restrictions would “impair or damage its brand or good

will by hosting an event at [sic] Hotel.” Three Keys, Ltd. v. Kennedy Funding, Inc., 28 So.3d 894,

901-902 (Fla. 5th DCA 2009) (“any breach of the duty to consult, particularly where [majority


lead-on/event-summary-563349aa0dae4f0ca104900642cec5cf.aspx?dvce=1;
https://www.leadingageflorida.org/mpage/conven2020 (other canceled events in July 2020)


                                                  5
    Case 3:20-cv-00641 Document 40 Filed 02/26/21 Page 5 of 7 PageID #: 485
                                                                          Case No. 3:20-cv-00641
lender] had sole discretion to dispose of [] Property, was not material…”; Sportfolio Publ’ns, Inc.

v. AT & T Corp., 320 F.3d 75 (1st Cir. 2003) (defendant’s termination of contract was proper

where contract stated that defendant “reserves the right to terminate the agreement immediately,

if it determined, in its sole discretion, that its services, public image or goodwill were adversely

affected.”).

        Ramsey Solutions was explicitly authorized under this provision to exercise its exclusive

discretion to terminate the Palms Agreement to avoid damage to its brand due to the detrimental

changes to the guest experience and amenities including the closing of the spa, limitation on gym

usage, removal of in-room dining set up, limitation on restaurant capacity, removal of buffet food

service and other limitations, which Defendant acknowledges were required to comply with

governmental regulations and local ordinances. Defendant agreed that it was up to Ramsey

Solutions to determine when circumstances may negatively impact its brand, but now attempts to

disavow the plain language it agreed to. It cannot re-write the Palms Agreement after the fact,

however. Nor should this Court re-write the Palms Agreement because it may create a hardship

on one of the parties. Ramsey Solutions was not required to proceed with an event at the Hotel

that was substantially reduced and that would permanently impair the experience for attendees to

the detriment of Ramsey Solutions’ brand and goodwill.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that the Court enter a judgment as

a matter of law on Count I of the First Amended Complaint and such further relief as the Court

deems appropriate.




                                                 6
    Case 3:20-cv-00641 Document 40 Filed 02/26/21 Page 6 of 7 PageID #: 486
                                                                         Case No. 3:20-cv-00641
                                                     Respectfully Submitted,

                                                     By: /s/ Jennifer Altman
                                                     Jennifer Altman
                                                     FL Bar No. 881384
                                                     Markenzy Lapointe
                                                     FL Bar No. 172601
                                                     PILLSBURY WINTHROP SHAW
                                                     PITTMAN LLP
                                                     600 Brickell Avenue, Suite 3100
                                                     Miami, Florida 33131
                                                     Telephone: 786-913-4880
                                                     jennifer.altman@pillsburylaw.com
                                                     markenzy.lapointe@pillsburylaw.com

                                                     Ashley E. Cowgill (TN Bar No. 033042)
                                                     PILLSBURY WINTHROP SHAW
                                                     PITTMAN LLP
                                                     500 Capitol Mall, Suite 1800
                                                     Sacramento, CA 95814
                                                     Telephone: 916-329-4721
                                                     ashley.cowgill@pillsburylaw.com

                                                     Attorneys LC d/b/a Ramsey Solutions



                                CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that on, this 26th day of February, 2021, we electronically filed

the foregoing with the Clerk of the Court using CM/ECF, which will send transmissions of Notices

of Electronic Filing on all Counsel of Record.

                                                     Respectfully Submitted,

                                                     By: /s/ Jennifer Altman
                                                     Jennifer Altman




                                                 7
    Case 3:20-cv-00641 Document 40 Filed 02/26/21 Page 7 of 7 PageID #: 487
